  Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 1 of 8KS


                                                                                        Aug 31, 2021
                             U NITED STA TES D ISTRIC T C O UR T
                             SO U TH E RN DISTRIC T O F FLO R ID A
                        21-60251-CR-BLOOM/VALLE
                          CA SE N O .
                                       21U.S.C.j841(a)(1)
                                       18U.S.C.j924(c)(1)(A)
U NITED STA TES O F A M ER ICA

VS.

TACCULAR A#D# M ATTHEw S,
D efendant.


                                         IO IC TM EN T

       The Grand Jury charges that:

                                             C O U NT I
                                D istribute a C ontrolled Substance
                                      (21U.S.C.j841(a)(1))
       On oraboutJuly 12,2021,in Brow ard County,in the Southern D istrictofFlorida,the defendant,

                               TA C CU LAR A ND Y M A TTH EW S,

did knowingly and intentionally distributeacontrolled substance,in violation ofTitle21,United States

Code,Section841(a)(1).
       Pursuantto Title 21,United States Code,Section 841(b)(1)(C),itisfurtheralleged thatthis
violation involved a m ixture and substance containing a detectable amotmt of heroin,a Schedule I

controlled substance.

       Plzrsuantto Title 21,United StatesCode,Section 841(b)(1)(C),itis furtheralleged thatthis
violation involved am ixture and substance containing a detectable am ountoffentanyl,a Schedule 11

controlled substance.
      Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 2 of 8


                                                 CO U NT 2
                                    D istribute a Controlled Substance
                                          (21U.S.C.j841(a)(1))
                                                                          9
           On oraboutJuly 19,2021,in Brow ard Cotmty,in the Southem DistrictofFlorida,the defendant,

                                   TA CCU LA R A N DY M A TTH EW S,

    didknowingly and intentionally distributea controlled substance,in violation ofTitle 21,United States

    Code,Section 841(a)(1).
           Pursuantto Title 21,Urlited StatesCode,Section 841(b)(1)(B),itisfurtheralleged thatthis
    violation involvedforty (40)gramsormoreofamixtureandsubstancecontainingadetectablenmotmt
    offentanyl,a Schedule 11controlled substance.

           Plzrsuantto Title 21,United StatesCode,Section 841(b)(1)(B),itisfurtheralleged thatthis
    violation involvedten(10)grnmsormoreofamixtureandsubstancecontainingadetectablenméuntof
    para-fluorofentanyl,a Schedule I controlled substance analogue as defined in Title 21,U nited States

    Code,Section 802(32)(A),knowingthatthesubstancewasintendedforhllmanconstlmptionasprovided
.   in Title21,Unhed StatesCode,Section 813.

           Plzrsuantto Title 21,Ullited StatesCode,Section 841(b)(1)(C),itisfurtheralleged thattllis
    violation involved a m ixture and substance containing a detectable nmount ofheroin,a Schedule I

    controlled substance.

                                                 CO U N T 3
                                    D istribute a Controlled Substance
                                          (21U.S.C.j841(a)(1))
           On or aboutAugust 19,2021,in Broward County,in the Southem District of Florida,the

    defendant,

                                   TA CC ULA R A N DY M A TTH EW S,

    didknow ingly and intentionally distribute acontrolled substance,in violation ofTitle21,United States
                                                       2
  Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 3 of 8



Code,Section 841(a)(1).
       Plzrsuantto Title 21,United StatesCode,Sedion 841(b)(1)(C),itisfurtheralleged thatthis
violation involved a m ixture and substance containing a detectable nm ount ofheroin,a Schedule I

controlled substance.

       P'ursuant to Title 21,U nited States Code, section 841(b)(1)(C),itisfurtheralleged thattilis
                                                  .




violation involved a mixture and substance containing a detectable am otmtoffentanyl,a Schedule 11

controlled substance.

                                            C O U NT 4
                     Possessw ith Intentto Distribute a C ontrolled Substance
                                       (21U.S.C.j841(a)(1))
       On or aboutAugust24,2021,in Broward County,in the Southem District of Florida,the

defendant,

                               TA CC UL AR AN D Y M ATTH EW S,

did knowingly and intentionally possesswith intentto distribute a controlled substance,in violation of

Title21,UnitedStatesCode,Section841(a)(1).
       Pursuantto Title 21,United States Code,Section 841(b)(1)(C),itisfurtheralleged thatthis
violation involved a mixture and substance containing a detectable nm ount ofheroin,a Schedule I

controlled substance.

       Ptzrsuantto Title 21,United StatesCode,Section 841(b)(1)(C),itisfartheralleged thatthis
violation involved a m ixttzre and substance containing a detectable am ountoffentanyl,a Schedule 11

controlled substance.

                                             co/xTs
                Possessing a Firearm in Furtherance ofa D rug Trafficking C rim e
                                     (18U.S.C.j924(c)(1)(A))
       O n or about August 24, 2021, in Brow ard County,in the Southem D istrict of Florida,the
                                               3
  Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 4 of 8


defendant,

                               TACCULAR ANDY M ATTH EW S,

did know ingly carry a fireann during and in relation to a drug trax cking crim e, and did know ingly

possessafirearm in furtheranceofadrug trafficking crim e,forwhich thedefendantm ay beprosecuted

in acotlrtoftheUrlited States,thatis,aviolation ofTitle21,United StatesCode,Section 841(a)(1),as
setforthinCount4ofthislndictment,inviolationofTitle18,UnitedStatesCode,Section924(c)(1)(A).
                                 FO R FEITUR E A LLEG A TION S

              The allegations of this Indictm ent are hereby re-alleged and by this reference f'ully

incop orated herein forthe purpose ofalleging forfeiture to the United States of Am erica of certain

property in w hich the defendant,TA C CULA R A ND Y M AT TH EW S,has an interest.

              Upon conviction ofaviolation ofTitle21,United StatesCode,Section 841,asallegedin

this Indictm ent,the defendant shallforfeitto the U nited States any property constim ting, or dedved

fTom ,anyproceedsobtained,directly orindirectly,asaresultofsuch offense,and any property used,or

intended to be used,i.
                     n any lhnnner orpazt to comm it,orfacilitate the comm ission of,such offense,

plzrsuantto Title21,United StatesCode,Section 853.

              Upon conviction ofaviolation ofTitle 18,United StatesCode,Section 924,asallegedin

this Indictm ent,TACCULAR ANDY M ATTHEW S,shallforfeitto the United States ofAm erica,

plzrsuanttoTitle18,UnitedStatesCode,Section 924(d)(1),anyfirearm andammunition involvedinor
usedinthecommission ofsuch violation.

       4.     Theproperty which issubjectto criminalforfeitlzreincludes,butisnotlimited to,the
follow ing'
          .

              (a)     One(1)Glock 19,9mm firenrm,bearingserialnllmber1110 942,and
              (b)    Approximatelyfifteen (15)roundsof9mm ammtmition.
                                                 4
     Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 5 of 8


         A11pursuantto Title 21,United States Code,Section 853, and Title 18,United States Code,

Section 924(d)(1),an.
                    dtheproceduressetforth atTitle21,United StatesCode,Section 853,asmade
applicablebyTitle28,UnitedStatesCode,Section2461(c).
                                                       A TRUE BILL


                              @                        FC    H RSCY-- ''
 Z
,.               .
JuM AN T 10 GON ZM EZ
A CTFN G U N ITED STA TES A TTORN EY


     $%
A JA Y J.A LEX AN DER
A SSISTAN T U N ITED STA TES A TTORN EY




                                               5
     Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 6 of 8
                                             UNITED STATESDISTRIG Co IJRT
                                            SOUTHERNDISTRIG OFFLOD A

   X TED STATESOFAW W CA                                CASE NO.
   V.
   TACCULARANDY MAU HEW S,                              CERTIFICATE O F TRIAL ATTOR NEY*
                                                        Superseding CaseInformation:
                Defendant.                   /
    CourtDivision:tselectOne)                          Newdefendantts) I--IYes 1-1No
    N Miami Z KeyWest IZ FTL                           Numberofnewdefendants
    Z WPB N FTP                                        Totalnumberofcotmts
         1.1havecarefully considered the allegationsoftheindictm ent,thenum berofdefendants, thenllm berofproG ble
           witnessesand thelegalcom plexitiesoftheIndictment/lnformation atlachedhereto.
           1nm aware thattheinformation supplied onthisstatem entwillberelieduponbytheJudgesofthisCoul'    tin
           setting theircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedyTrialA ct,          '


           Title28 U .S.C.Section 3161.
           lnterpreter:(YesorNo) No
          Listlanguageand/ordialect
        4.Thiscasewilltake 3 daysforthepartiestotry.
          Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
             (Checkonlyone)                            (Checkonlyone)
         I 0to5days               Ezql                Petty             EEI
         11 6to10days             g71                 Minor             EqI
         111 11to20days           E7l                 Misdemeanor       Eql
         IV 21to60days            rql                 Felony            Ed
         V 61daysandover         (71
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           lfyes:Judge                 '               CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           lfyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
                                                 '

           Isthisapotentialdeathpenalty case?(YesorNo) No
        7.D oesthiscase originatefrom am atterpending in theCentralRegion oftheU.S.Attorney'sOfficepriorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8.D oesthiscase originatefrom am atterpending intheN orthernRegion oftheU .S.Attörney'sOfficepriorto
           August8,2014(M ag.JudgeShaniekM aynard?(YesorNo) No
        9. Doesthiscmse originatefrom am atterpending intheCentralRegion oftheU.S.Attorney'
                                                                                          sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                    AJAY J.A LEM NDER
                                                                    AssistantUnited States Attorney
                                                                    Coud ID No.      A5502506
*penaltySheetts)attachd                                                                               REV 3/19/21
Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 7 of 8



                           UN ITED STA TES DISTR ICT CO U R T
                           SOUTH ERN DISTRICT O F FLO RIDA

                                      PENALTY SHEET

Defendant'sN am e:      TA CC ULA R A N DY M A TTH EW S
Count 1

Distdbution ofaCoqtrolled Substo ce            -                                     -




Title21,UnitedStatesCode,Sedion841(a)(1)
*M ax.Penalty:20 Years'Imprisonm ent;$1,000,000 Fine;Supervised Release of3 Yearsup to
Life

Count2

D istribution ofa Controlled Substance

Title21,United StatesCode,Section 841(a)(1)
*M ax.Penalty:40 Y ears'Im pdsonm entwith a M andatory M inim llm of 5 Y ears'Im prisonm ent;
$5,000,000Fine;SupervisedReleaseof4YearsuptoLife(FentanylandPara-Fluorofentanyl)
20Years'lmprisonment;$1,000,000Fine;SupervisedReleaseof3YearsuptoLife(Heroin)
Count3

Distzibution ofaControlled Substance

Title21,UnitedStatesCode,Section841(a)(1)
*M ax.Penalty:20 Years'Imprisonm ent;$1,000,000Fine;Supervised Releaseof3 Yearsup to
Life

Cotm t4

Possession * 11,
               1Intentto D istribute a Controlled Substance

Title21,United StatesCode,Sections841(a)(1)and841(b)(1)(C)
M ax.Penalty:20 Years'Imprisonm ent;$1,000,000 Fine;Supetwised Release of3 Yearsup to
Life
Case 0:21-cr-60251-BB Document 6 Entered on FLSD Docket 09/01/2021 Page 8 of 8



Count5

Possession ofaFirearm ln FurtheranceofaDl'
                                         ug Trafficking Crim e

Title18,UnitedStatesCode,Section924(Q(1)(A)
*M ax.Penalty:LifeIm prisonmentwith a M andatory M irlim llm Consecutive Term of5 Years'
Imprisonm ent;$250,000 Fine;5 Years'Supervised Release

R efers only to possible term of incarceration, does not include possible fines,restitution,
specialassessm ents,paroletvrm s,or forfeitures thatm ay be applicable.
